 

 

AO 243D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

JUL 29 2019
UNITED STATES DISTRICT COURT

CLERK U.S. DISTRICT CO
SOUTHERN DISTRICT OF CALIFORNIA | souTHERN UISTRICT OF CALIFORNIA

BY DERPUTY

     
 

 

 

    
 

UNITED STATES OF AMERICA JUDGMENT IN AC
(For Revocation of Probation or Superviséd Release)
(For Offenses Committed On or After November 1, 1987)

 

Vv.
ANTONIO COVARRUBIAS (1) Case Number: 16CR0617-CAB
TIMOTHY GARRISON, FEDERAL DEFENDERS, INC.
Defendant’s Attorney
REGISTRATION NO. 52301298
TC -
THE DEFENDANT:

admitted guilt to violation of allegation(s) No. ONE (1) AND TWO (2)

[] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nv5, Failure to report to USPO (US Probation Office) upon release from custody
2 nv8, Failure to be truthful and/or follow instructions

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

July 26. 2019

Date of ie of Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANTONIO COVARRUBIAS (1) Judgment - Page 2 of 2
CASE NUMBER: 16CR0617-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
NINE (9) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Oo

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
LJ] at AM. on

 

 

C] as notified by the United States Marshal.
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
O_ onor before
CL] as notified by the United States Marshal.
[as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

Ht

16CR0617-CAB
